Citation Nr: 1014241	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to January 
1947 and from September 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania in 
which the RO, in pertinent part, denied service connection 
for cold injury residuals of the feet.   

In November 2005, the Veteran testified before the 
undersigned during a videoconference hearing.  A transcript 
of that hearing is of record.  

In February 2006, May 2008, and March 2009, the Board 
remanded the claim for service connection for residuals of 
frostbite of the feet for further development.  That 
development has been completed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent and persuasive evidence that the 
Veteran has current residuals of frostbite of the feet 
related to service.  





CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
residuals of frostbite of the feet was received in October 
2002.  Thereafter, he was notified of the general provisions 
of the VCAA by the RO and the Appeals Management Center (AMC) 
in correspondence dated in November 2002, March 2006, and May 
2008. These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
the VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in November 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in September 2006 and 
May 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
available service treatment records and VA and private 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA 
examinations in February 2002, December 2003, and March 2007 
to assess the current nature and etiology of his claimed 
residuals of frostbite of the feet.  

The Board notes that the only service treatment records 
currently associated with the claims file are January 1947 
and May 1952 separation examinations.  A November 1994 
response from the National Personnel Records Center (NPRC) 
for the service treatment records indicated that no records 
had been located, and they may have been destroyed in a July 
1973 fire.  In the March 2009 remand, the Board instructed 
that the AMC/RO should search for alternative service 
treatment records, to include a specific request for any 
Surgeon General's Office (SGO) abstracts of treatment.  In 
May 2009, VA requested any SGO records; however, in the same 
month, the NPRC responded that the information requested was 
not a matter of record.  In August 2009, VA requested 
complete service treatment records; however, in the same 
month, the NPRC responded that the record was fire-related 
and there were no service treatment records or Surgeon 
General's Office records.  A September 2009 letter advised 
the Veteran of the unsuccessful attempts to obtain service 
treatment records.  Under these circumstances, the Board 
finds that VA has fulfilled its duty to attempt to obtain any 
outstanding service treatment records, and that no further 
action in this regard is required.  See 38 C.F.R. 
§ 3.159(b)(2). 

In addition, in the February 2006 remand, the RO was 
instructed to take appropriate steps to obtain any 
outstanding medical records, to include VA treatment records 
from around 2000 to 2001 from the Wilmington and Philadelphia 
VA Medical Centers (VAMCs).  Such records were requested in 
September 2006.  Second requests were made in November 2006.  
The Board notes that the November 2006 requests included only 
the Veteran's first and middle name (omitting his last name), 
but did include his correct claims file number and social 
security number.  In November 2006, the Philadelphia VAMC 
responded that no records from January 2000 to December 2001 
could be located.  In the same month, the Wilmington VAMC 
indicated that it was unable to comply with the records 
request because the Veteran was not registered at that 
facility.  The response noted that the name, social security 
number, or date of birth might be incorrect.  While the 
November 2006 request omitted the Veteran's last name, in 
light of the fact that his name was correct in the September 
2006 request, the Board finds that the duty to assist in 
regard to attempting to obtain these records has been 
fulfilled.  See 38 C.F.R. § 3.159(c).  

Further, the Board acknowledges that the record reflects that 
the Veteran has received treatment at the Manhattan VAMC and 
at the Philadelphia VAMC (since December 2001); however, the 
claims file indicates that such treatment was related to his 
heart, specifically coronary artery bypass graft in July 2001 
and cardiac catheterization in April 2004 and June 2005.  
Thus, while records of treatment from the Manhattan and 
Philadelphia VAMCs have not been associated with the claims 
file, such records are not pertinent to the claim on appeal 
and a remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition, while the Veteran has reported receiving 
treatment for frostbite in the feet after separation from 
service in January 1947, during the November 2005 hearing, he 
testified that the physician who provided this treatment was 
deceased and he had been unable to obtain the records.  As 
such, there is no indication that records of treatment from 
this physician are available.  

The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In light of the absence of complete service treatment records 
in this case, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Factual Background and Analysis

The Veteran's Report of Honorable Discharge (WD AGO Form 53-
58) reflects that he arrived in the ETO (European Theater of 
Operation) on February 14, 1946, and departed for the 
continental United States on December 17, 1946. 

The Veteran asserts that he has current residuals of 
frostbite of the feet related to service.  In his October 
2002 claim for service connection, he reported that he had 
frostbite of the feet in Camp Phillip Morris in LaHarve, 
France in 1945 or 1946.  He added that he still had problems 
with his feet which he felt were due to the frostbite.  In 
correspondence received in June 2003, he stated that his legs 
were frostbitten in February 1945 in LeHarve, France, stating 
that, one morning, while awaiting transfer to Germany, he 
awoke to find his legs black and blue.  He stated that he was 
then treated for frostbite at the hospital at Camp Phillip 
Morris.    

Available service treatment records reflect that, on 
examination prior to discharge in January 1947, examination 
of the feet was normal and there was no neurological 
diagnosis.  On examination prior to separation in May 1952, 
clinical evaluation of the feet revealed second degree pes 
planus.  Clinical evaluation of the neurologic system was 
normal.  In the accompanying report of medical history, the 
Veteran related that he suffered from foot problems, but 
described the malady as flat feet.

Records of VA treatment dated from April 1995 to October 2008 
reflect complaints regarding cold sensations, burning 
paresthesias, and pain in the feet and legs, but are negative 
for diagnoses of residuals of frostbite of the feet.  Rather, 
these records reflect findings of and treatment for 
peripheral neuropathy, peripheral vascular disease, and 
peripheral artery disease.  The Veteran underwent podiatric 
diabetic screening in June 1995.  He complained of burning, 
numbness, and coldness in his feet, and gave a history of 
frozen feet.  The assessment was noninsulin-dependent 
diabetes mellitus with loss of protective sensation and 
peripheral neuropathy.  During VA treatment in July, August, 
and October 2001, the Veteran stated that his feet were 
constantly cold and numb as a result of military service.  
During treatment in January 2002 he stated that his feet were 
constantly cold and numb as a result of frozen foot.  The 
pertinent assessment on each of these dates was type II 
diabetes mellitus with loss of protective sensation and 
peripheral vascular disease.   

During VA examination in April 1997 to evaluate his service-
connected spine disability, the Veteran reported that he had 
diabetes, and stated that his feet had been numb for 
approximately one year.  Neurologic examination revealed 
decreased pin and light touch sensation to the ankles.  The 
physician opined that the numbness of the Veteran's feet was 
not due to his back condition, but, rather, was due to 
diabetes.   

During VA examination in February 2002, the Veteran reported 
that he had frostbite of his legs during service, although he 
was unsure of the year.  Examination of the feet revealed a 
fissure on the right foot of the hallux and the fifth 
metatarsal head, with some erythema surrounding it.  The 
pertinent assessment was history of frostbite.  

On VA examination in December 2003, the Veteran gave a 
history regarding an in-service back injury.  He described 
his back pain as level 10 out of 10, and noted that he 
initially did not have leg symptoms.  He also gave a history 
of frozen distal lower extremities at Camp Phillip Morris in 
France, during World War II, adding that he saw a doctor in 
town for his feet.  The examiner noted that there was nothing 
in the claims file in regard to frozen feet.  She added that 
the Veteran had known peripheral neuropathy of the lower 
extremities with loss of protective sensation.  There was no 
sensation to monofilament testing to above the knees over the 
distal lower extremities and feet, bilaterally.  The examiner 
commented that she was unable to determine whether the 
peripheral neuropathy and lack of protective sensation in the 
lower extremities could be due to frozen feet in the military 
versus peripheral neuropathy due to diabetes, adding that 
neurologic testing and nerve conduction studies would not 
differentiate this.  The examiner, thus, concluded by stating 
that she was unable to give an opinion.  

During the November 2005 hearing, the Veteran reiterated that 
he woke up and his legs were frostbitten one morning in 
LeHarve, France.  He added that his feet were always cold.  
He stated that he went to his private doctor following 
separation from service for his frostbite injury, but that 
the physician was now deceased.  He indicated that the next 
time he sought treatment for his feet was around 2000 or 
2001.  

During VA treatment in March 2006, the Veteran complained of 
leg pain, and gave a history of frostbite in World War II.  
The bilateral lower extremities were cool to the touch.  The 
assessment was a 78 year old man with peripheral vascular 
disease and diabetic neuropathy who had pain in his legs.  
The physician opined that this pain was most likely secondary 
to neuropathy as per the Veteran's history.  

In September 2006, R.K. submitted a letter in which she 
reported that she wrote to the Veteran daily while he was 
stationed overseas during World War II, and, when he returned 
in 1947, he used to see a private physician for frostbite on 
both of his feet.  She added that the Veteran had problems 
with his feet since returning from World War II.  

The Veteran again underwent VA examination to evaluate his 
claimed residuals of frostbite of the feet in March 2007.  
The physician reviewed the medical records and noted that 
there was no medical record of the cold injury during World 
War II.  The Veteran gave a history of being exposed to 
extreme cold and wetness during World War II, adding that he 
experienced pain, coldness, and redness of his lower 
extremities.  His current complaints included a cold 
sensation and numbness of the toes.  On examination, skin 
color was normal with no ulceration or edema.  There was 
decreased hair growth on the left leg.  There was normal 
sensation with good reflexes, and motor examination was 
normal.  The diagnosis was a numbing sensation and tingling 
of the bilateral feet.  The physician added that he also had 
peripheral vascular disease, and remarked that it was 
difficult to tell whether the current complaints were 
directly related to the cold injury or to his peripheral 
vascular disease.  Based on the Veteran's account that he had 
a cold injury in the 1940s and continued to have problems 
since then, the physician opined that it would be reasonable 
to determine that his cold injury contributed at least partly 
to his current symptoms.  However, the physician added that 
his peripheral vascular disease was not related to the cold 
injury.  

The Veteran was evaluated for lower extremity pain at night 
in November 2007.  He added that his feet were cold.  The 
physician commented that the Veteran had known peripheral 
vascular disease and added, in her differential diagnosis, 
neuropathic pain to the leg.  She stated that neuropathic 
pain to the leg was more likely, based on the Veteran's 
symptoms.  During treatment in December 2007, the Veteran 
reported that he had frostbite during service, and had to be 
returned to the United States for special treatment.  The 
examiner referred to testing (a VA echocardiogram in December 
2007 and a private thallium adenosine stress test also 
performed in 12 2007).  He opined that the Veteran slowly 
developing critical aortic stenosis superimposed on 
significant anemia.  He concluded that the peripheral 
vascular disease was secondary to diabetes mellitus.  In 
January 2008, the Veteran complained of being cold all the 
time.  He related this to a frostbite episode which, he 
stated, required six months of hospitalization in Germany 
towards the end of the war.  The physician stated that he 
wondered whether there were a multiplicity of factors at 
work, including old frostbite injuries, old cerebrovascular 
accident with possible vasomotor instability, and whether or 
not the Veteran was hypothyroid, all superimposed on 
significant anemia and peripheral vascular disease secondary 
to diabetes.  The pertinent assessment was significant anemia 
probably adding to the sensation of feeling very cold and 
having vasoregulatory issues and peripheral vascular disease.   

During VA examination to evaluate his service-connected back 
disability, in August 2008, the Veteran stated that his legs 
burned and were painful, and his feet and toes were numb.  
The examiner commented that loss of ankle reflexes were most 
likely due to diabetes and old age and impaired 
proprioception in both lower extremities was due to long-
standing diabetes mellitus.  

The Board notes that the available service treatment records, 
the January 1947 and May 1952 separation examinations, make 
no mention of frostbite or residuals of frostbite during 
service.  The Board acknowledges that the Veteran is 
competent to describe symptoms of frostbite during service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Nevertheless, the Board notes that the Veteran has been 
inconsistent in his description of treatment for frostbite 
during service.  In this regard, during the December 2003 VA 
examination, the Veteran reported that he had frozen distal 
lower extremities at Camp Phillip Morris in France, during 
World War II, and that he saw a doctor in town for his feet.  
However, during VA treatment in December 2007, the Veteran 
stated that he had frostbite during service and had to be 
returned to the United States for special treatment and, 
during VA treatment the following month, he reported that his 
frostbite required six months of hospitalization in Germany.  

In any event, there is no persuasive medical evidence that 
the Veteran has current residuals of frostbite of the feet 
related to service.  In this regard, the VA examiner who 
evaluated the Veteran in April 1997 did not attribute his 
complaints of numbness of the feet to a frostbite injury, 
but, rather, to diabetes.  The VA examiner who examined the 
Veteran in December 2003 stated that she was unable to 
determine whether the peripheral neuropathy and lack of 
protective sensation in the lower extremities was due to 
frozen feet in the military versus peripheral neuropathy due 
to diabetes and, as such, she could not give an opinion.  The 
physician who treated the Veteran in March 2006 noted that he 
had diabetic neuropathy and opined that the Veteran's leg 
pain was most likely secondary to neuropathy.  While the 
March 2007 VA examiner stated that it would be reasonable to 
determine that the Veteran's cold injury contributed at least 
partly to his current symptoms, she clearly stated that such 
opinion was based on the Veteran's account that he had a cold 
injury in the 1940s and continued to have problems since 
then.  The Veteran is competent to report a continuity of 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, review of the record reflects that 
the Veteran's March 2007 description of a continuity of 
problems since service is inconsistent with the medical 
evidence of record.  In this regard, during the April 1997 VA 
examination, he stated that his feet had been numb for 
approximately one year and, on VA examination in December 
2003, the Veteran described his current back pain and noted 
that he did not initially have leg symptoms.  Based on the 
foregoing, the Board finds that the March 2007 report of a 
continuity of symptomatology is not credible.  A medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Therefore, the March 2007 opinion is of no probative 
value. 

Even assuming, arguendo, that the Veteran's report of a 
continuity of symptomatology were accepted as credible, the 
March 2007 opinion, that it "would be reasonable" to 
determine that the Veteran's cold injury contributed at least 
partly to his current symptoms is simply too speculative to 
grant service connection. See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).   

In addition, the Board acknowledges that records of VA 
treatment include the Veteran's own description of a history 
of frostbite during service, and his contention that his 
current complaints were related to such frostbite, and that 
the February 2002 VA examiner noted a history of frostbite.  
However, review of these records reflects that the physicians 
were merely transcribing history provided by the Veteran.  As 
such, the inclusion of the Veteran's reported history and his 
assertions regarding etiology of his current foot symptoms in 
the treatment records and the February 2002 VA examination 
report does not constitute competent evidence of the required 
nexus between his current complaints regarding the feet and 
his reported frostbite during service.  See LeShore v. Brown, 
8 Vet App. 406, 409 (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).

Based on review of the evidence of record, the Board 
concludes that there is simply no probative medical evidence 
or opinion indicating that the Veteran has current residuals 
of frostbite of the feet related to active duty service.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
Veteran, his representative, and the lay statement submitted 
by R.K.; however, none of this evidence provides a basis for 
allowance of the claim.  As indicated above, the claim turns 
on the medical matter of etiology, or medical relationship 
between a current disability and service-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his 
representative, and R.K. are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


